Title: To Thomas Jefferson from Albert Gallatin, 19 August 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        ca. 19 Aug. 1805
                     
                  
                  David Parmelee, who is recommended, [and] applies for the appointt. of agent, will make an excellent Commissioner vice Thrimble. He was E. Kirby’s friend, taken with him to Mobile, where he acted as clerk to the board and since Mr. Kirby’s death has been the efficient man of the board. His experience added to previous acquirements seem to qualify him in a particular manner.
                  
                     A.G.
                     
                  
               